Order entered June 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01738-CV

                             LEONARD R. THOMAS, Appellant

                                               V.

                           DALLAS COUNTY, ET AL., Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-12-31766

                                           ORDER
       We GRANT appellant’s June 13, 2014 motion for an extension of time to file an

amended brief. Appellant shall file his amended brief on or before JULY 14, 2014. We caution

appellant that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE